DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
Claims 23-30 recite a method which falls within the statutory category.
A) the additional elements are the limitations of acquiring, storing, starting, determining. These steps are merely data gathering that is necessary for the use of the recited judicial exception (the temperature values are used in the using a heat flow calculation step) and is restricted at a high level of generality. Thus, the steps in the claims is an insignificant extra solution activity. See MPEP 2106.05(g): selecting a particular data source or type of data to be manipulated. As such, the claims are directed to a judicial exception.
B) the additional elements considered individually and in ordered combination do not add an inventive concept to the claim. As explained in A), there are some additional elements. The steps are well-known, routine and conventional steps. As such, even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution well-understood, routine and conventional activity and determining cooking speed by further calculations using a known logical test.
C) It appears that nothing more is shown in the specification and in the dependent claims that would limit the judicial exception to a practical application. Rather, the result appears to be transformation of data. See MPEP2106 (II).


Claim Objections
Claim 14 is objected to because of the following informalities: Please note: the use of “can be”, “capable of”, “adapted to”, “configured to” makes what follows a functional limitation statement and not a positive limitation because it only requires the ability to do so. In a broad sense, the device disclosed in the prior art (see below) has the ability to do so.  
it has been held that an element is “can be” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute limitations in any patentable sense. In re Hutchinson, 69 USPQ 138.
  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
Para [0131] “(e.g. T3)” should be replaced with –(e.g. T3’)--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, 11-12, 14-17, 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 6: A) it is not clear what applicant means by the electromagnetic wave emitter. Is it the emitter of claim 1?
B) it is not clear what applicant means by in variation.
C) it is not clear how a receiver box is structurally related to the rest of claimed elements. Does it receive bursts the frequency?  Do the bursts  of the frequency related to the temperature measured by the first sensor or the second sensor? Perhaps the probe in line 8 should be replaced with –the emitter--.
Claim 8: it is not clear what applicant means by a receiver box. Perhaps applicant should replace a receiver box with –the receiver box--.
Claim 9: it is not clear what applicant means by an interval and how the interval is determined, by what particular means.
Claim 11: it is not clear how a receptacle would provide a storage protection from vibration? By what particular means/ elements?
Claim 12: A) it is not clear where a telescopic arm is mounted to. 
 B) it is not clear what applicant means by transform the receptacle to BBQ light?
Claim 14: A) it is not clear how a box is structurally related to the rest of the claimed elements.
B) it is not clear what applicant means by data transmitted. What particular data applicant means, i.e., the temperature of the food or the temperature of the fitting?
Claim 15:  it is not clear how a contact thermometer and an ambience thermometer are structurally related to the rest of the claimed elements.
B) it is not clear what applicant means by a cooking surface of an enclosure. What enclosure?
C) it is not clear if a probe thermometer is the same structure as the thermometer probe of claim 1.
D) what particular temperature sensor applicant means (first or second)? Since applicant mentions two temperature sensors throughout the claims, perhaps applicant should refer to them as the first temperature sensor and second temperature sensor.
E) It is not clear what particular enclosure applicant means.
F) it is not clear how the limitations of claim 15 would further limit claim 1 which claim 15 is dependent on.
Claim 16: A) it is not clear what applicant means by a cooking enclosure and how it could be reprogramed. Does applicant mean reprogramming a cooking appliance?
B) Please note, only one of ambience thermometer and probe thermometer is positively claimed in claim 15 which claim 16 is dependent on.
Claim 17: it is not clear how the ovoid shape would substantially devoid of right cylindrical surfaces. What particular surfaces applicant means?
Claim 23: A) it appears that the step of determining of an initial temperature is omitted. Perhaps applicant should add –to determine an initial temperature reading—after “inside the end fitting” in line 5.
B) it appears that the step of determining an interval is omitted. Perhaps applicant should add –in order to determine an interval between subsequent temperature readings-- after “starting a timer before the next temperature reading”.
C) it is not clear what applicant means by a cooking speed. Does applicant mean a time needed to complete a cooking process?
D) it is not clear what logical test applicant would apply and how.
E) it is not clear how a temperature variation speed is obtained.
F) it is not clear what applicant mean by a reference system. Is data sent to the reference system or obtained from the reference system?
G) it appears that the preamble of the claim is directed to computing the temperature of the end fitting, while the body of the claim is directed to notifying the user of the determined cooking speed.
Claim 24: it is not clear how the interval is determined.
Claim 25: A) it is not clear how an average of temperature differences is determined.
B) it is not clear what applicant means by number of value stored. What particular value applicant means?
Claim 27: A) it is not clear what applicant means by establishing a reference system and a plurality of cooking situations. 
B) It is not clear what applicant means by the cooking speed and how it is determined.
Claim 28: A) it is not clear what applicant means by the cooking situations of the reference system.
B) It is not clear what applicant means by the cooking speed and how it is determined.
Claim 29: it is not clear what applicant means by the cooking speed is established from the Boolean algebra. How one skilled in the art would actually determine it from the equations of claim 29?
Claim 30: it is not clear what applicant means by cooking speed is translated according to the alert, visual solution and by a stage of cooking on a dial.
Claims 27-30: It is not clear how the limitations of claim 27-30 would further limit claim 23 which they are dependent on. Please note, claim 23 is directed to determining a temperature variation speed, while claims 27-30 are directed to a cooking speed.
Dependent claims are rejected by virtue of their dependency on the independent claims 1, 23.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 is/are rejected under 35 U.S.C. 102 as being anticipated by Nivala et al. (U.S. 20160377490) [hereinafter Nivala].
Nivala discloses in Figs. 3A, 11A, 11C, 11E a system for aiding with the control of cooking, comprising: a thermometer probe 100 including: a wireless emitter/ antenna; a controller unit and/or a central processing unit/ PCB configured to receive wireless signals; a battery power supply 920b; and a thermally conductive/ metallic shaft/ shell 944 with at least one temperature sensor 936 on PCB, wherein the thermally conductive shaft is positionable in the interior of a heated milieu/ food 108, the thermally conductive shaft  944 including a tip at a first/ distal end, and an end fitting/ antenna region 902 at a second/ proximal end; wherein the battery power supply, the controller unit and/or the central processing unit are positioned inside the thermally conductive shaft, wherein the temperature sensor 936 is positioned in the thermally conductive shaft and in thermal contact with the thermally conductive shaft 944, and wherein the end fitting is hollow such that the end fitting houses the emitter/ antenna and a second/ ambient temperature sensor 940.For claim 14: the device has a receiver (remotely-connected computer/ box) to wirelessly receive data from the probe emitter/ antenna (see at least claim 11 of Nivala, [0027], Fig. 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nivala et al. (U.S. 20160377490) [hereinafter Nivala].
Nivala discloses the device/ system, as stated above.
Nivala does not explicitly teach the limitations of claim 17.
The device of Nivala has a charging/ recharging contact/ pin 950 at the (top) end of the fitting, Fig. 11E.
Official Notice is taken with respect to the particular shape of the fitting, as stated in claim 17, the particular shape of the fitting, i.e., ovoid, and the particular shape of a cavity, i.e., concave, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Prior Art because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the shape of the fitting and the shape of the cavity, so as to make the shapes suitable for the purpose of the invention.
With respect to “whereby”/”thereby”, as stated in claim 17: it has been held that the functional “whereby” statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claims 6, 8-12, 15-16, 23-30 due to the reasons stated above. See 112 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             April 26, 2022